Citation Nr: 1421969	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-23 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to reimbursement of medical expenses incurred at the Cheyenne Regional Medical Center from March 29, 2007 to April 5, 2007.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 letter decision by the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the evidence demonstrates that the Veteran was hospitalized for an acute myocardial infarction at the Cheyenne Regional Medical Center from March 29, 2007 to April 5, 2007.  The Veteran reports that he informed the Cheyenne Regional Medical Center that he had no medical insurance.  The staff asked whether he was a veteran, and he responded "yes."  He contends that the staff at the Cheyenne Regional Medical Center told him that they contacted VA and VA told them to proceed with treatment, and that they would cover the fees.  Thus, the Veteran contends that he had prior authorization from VA for the treatment that he received at Cheyenne Regional Medical Center.

Review of the August 2007 decision letter and the July 2011 statement of the case reflects that the Veteran's contentions of prior authorization were not considered or addressed by the Network Authorization and Payment Center.  Moreover, the statement of the case did not provide a summary of the laws and regulations pertinent to establishing reimbursement due to prior authorization.  See 38 C.F.R. §§ 17.54, 19.31 (2013).  Thus, the Board finds that the July 2011 statement of the case was inadequate and did not provide the Veteran due process under the law, and that adequate consideration of the Veteran's claim in light of the arguments advanced has not been provided.  Accordingly, the Veteran's claim must be remanded for additional development and consideration in accordance with the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issue of entitlement to reimbursement of medical expenses incurred at the Cheyenne Regional Medical Center for the period of March 29, 2007 to April 5, 2007.  Specific consideration must be given to the Veteran's assertion that his medical care was, in fact, authorized in advance by VA.  

2.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, to include a summary of the laws and regulations pertinent to authorized and unauthorized medical expenses, and a discussion of whether the Veteran's treatment was authorized by VA under the relevant regulations.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



